IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON                         )          No. 78874-4-I
                                                 )
                         Respondent,             )          DIVISION ONE
                                                 )
                 v.                              )          UNPUBLISHED OPINION
                                                 )
 DAVID CLAYTON, JR.,                             )
                                                 )
                         Appellant.              )
                                                 )

        PER CURIAM — David Clayton challenges his judgment and sentence for

third degree assault, contending that the sentencing court acted contrary to RCW

10.82.090(1) in ordering Clayton’s non-restitution legal financial obligations to

bear interest. But Clayton appears to be mistaken. A marked checkbox in the

judgment and sentence indicates that “interest is waived,” and the minutes of the

sentencing hearing confirm that “[a]ll interest is waived except with respect to

restitution.” Nothing in the judgment and sentence indicates that Clayton will be

assessed interest on non-restitution legal financial obligations.1

        Affirmed.




        1 The appellant’s statement of additional grounds challenges the effectiveness of his
attorney’s representation, but the limited record on appeal does not support those claims.
No. 78874-4-I/2


                      FOR THE COURT:




                  2